Taylor, J. (dissenting in part).
I concur only in that phase which relates to nominal awards to unknown owners for damage parcels 761, 762 and 764-a, each of which is burdened with street easements; but dissent from the reversal as to damage parcel 823, and vote to affirm the decree in that phase upon the ground that appellant’s assignor, the original claimant, failed to prove his title thereto. The claimed proof of title includes the judgment roll in Mulry v. Norton (100 N. Y. 424) as an essential part thereof. Under familiar principles, the determination in that case is not res judicata herein, for it is binding only upon the parties to the action and those in legal privity with them. (St. John v. Fowler, 229 N. Y. 270, 274.) The respondent city is in neither category. Nor does the Mulry case aid the appellant under the doctrine of stare decisis. Earlier decisions construing land grants are of great weight as precedents even though a party to a subsequent litigation was not a party thereto (People v. Santa Clara Lumber Co., 213 N. Y. 226) or in legal privity with such a party. It is true also that courts should not undermine the law by reversing their decisions unless they have been demonstrated to be erroneous through failure to consider statutes, prior decisions, material facts, or other substantial features, or unless through changed conditions such decisions have become obviously harmful or detrimental to society. (Matter of Grifenhagen v. Ordway, 218 N. Y. 451.) The doctrine of stare decisis is not the equivalent of res judicata; the former relates, not to facts, but to the legal principles involved. (Matter of Peiser, 79 Misc. 668; Matter of Gedney, 142 N. Y. Supp. 157.) In Mulry v. Norton (supra) the boundaries were not in dispute. Consequently that here material fact was not there litigated. Ruger, Ch. J. (at p. 429), wrote: “ This action involves the title to certain beach lands on the ocean shore at Far Rockaway. No dispute arises over the boundaries of the plot, or the location of the beach, as being included within the description of the deeds under which plaintiff’s grantors formerly occupied the premises.” It is not apparent, therefore, how on any theory the determination in the Mulry case can form a valid factual basis of a finding of title in the claimant. The Special Term in effect did find just that, *242although it awarded nominal damages only. That award is the substantial equivalent of the disallowance of the claim for damages. (See McGirr v. Campbell, 71 App. Div. 83, 85.)
Last partial and separate final decree, in so far. as it makes an award of nominal damages to unknown owners for that part of damage parcel No. 823 which lies between the easterly and the westerly bounds of appellant’s property, reversed on the law and the facts and the matter remitted for a further hearing, costs to abide the event. In- all other respects the decree, in so far as an appeal is taken, is unanimously affirmed, without costs.